     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 1 of 6 Page ID #:255



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
4    Assistant United States Attorney
     Acting Deputy Chief, Organized Crime
5     Drug Enforcement Task Force Section
     MAX B. SHINER (Cal. Bar No. 187125)
6    Assistant United States Attorney
     Violent & Organized Crime Section
7         1400/1300 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: 213-894-5339/3308
9         Facsimile: 213-894-0142
          E-mail: shawn.nelson@usdoj.gov
10                max.shiner@usdoj.gov

11   Attorneys for Applicant
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   IN THE MATTER OF THE SEARCH OF:         No. 2:18-MJ-01577
     THREE DIGITAL DEVICES CURRENTLY
16   IN THE CUSTODY OF THE FEDERAL           GOVERNMENT’S EX PARTE APPLICATION
     BUREAU OF INVESTIGATION, SEIZED         FOR FIRST EXTENSION OF TIME WITHIN
17   ON MAY 23, 2018 FROM GABRIEL            WHICH TO RETAIN AND SEARCH DIGITAL
     ZENDEJAS-CHAVEZ                         DEVICES; DECLARATION OF MAX B.
18                                           SHINER

19                                           (UNDER SEAL)
20

21         The United States of America, by and through its counsel of
22   record, Assistant United States Attorney Max B. Shiner, hereby
23   applies for an order extending by 180 days the time within which the
24   government may retain and search digital devices seized pursuant to a
25   federal search warrant.
26   ///
27   ///
28   ///
     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 2 of 6 Page ID #:256



1         This application is based on the attached declaration of Max B.

2    Shiner and the files and records of this case, including the

3    underlying search warrant and affidavit in support thereof.

4    Dated: December 14, 2018             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          LAWRENCE S. MIDDLETON
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                           /s/
                                          MAX B. SHINER
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 3 of 6 Page ID #:257



1                           DECLARATION OF MAX B. SHINER
2         I, Max B. Shiner, hereby declare and state:

3         1.    I am an Assistant United States Attorney assigned to this

4    investigation for United States Attorney’s Office for the Central

5    District of California.

6         2.    This declaration is made in support of a request for an

7    order permitting the government to retain and search, pursuant to the

8    terms of the original warrant in this matter, for an additional 180

9    days, the following digital devices seized pursuant to the warrant

10   described below on May 23, 2018, from a vehicle driven by GABRIEL

11   ZENDEJAS-CHAVEZ (the “SUBJECT DIGITAL DEVICES”):

12              a.    An black Apple iPhone;

13              b.    An white Apple iPhone;

14              c.    An Apple MacBook laptop computer.

15        3.    On June 18, 2018, Special Agent Joseph E. Talamantez of the

16   Federal Bureau of Investigation (“FBI”) obtained a federal search

17   warrant issued by the Honorable Rozella A. Oliver, United States

18   Magistrate Judge (“the warrant”), authorizing the search of three

19   digital devices, that is, the SUBJECT DIGITAL DEVICES listed above in

20   paragraph 2 and further described in Attachment A of the warrant,

21   that had been seized from the possession of GABRIEL ZENDEJAS-CHAVEZ

22   at the time of his arrest on May 23, 2018.

23        4.    The warrant, which is incorporated herein by reference,

24   authorized the search of the SUBJECT DIGITAL DEVICES and provided for

25   their retention by law enforcement for a period of 180 days to allow

26   the government to search such devices for evidence of violations of

27   18 U.S.C. § 1962(d) (racketeering conspiracy), 21 U.S.C. § 846

28   (conspiracy to distribute controlled substances), 18 U.S.C. § 1951
     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 4 of 6 Page ID #:258



1    (extortion), 18 U.S.C. § 1512 (witness tampering), and 18 U.S.C.

2    §§ 1956 and 1957 (money laundering).       The warrant provided for a two-

3    stage process involving a Privilege Review Team that is tasked with

4    identifying potentially attorney-client privileged information

5    responsive to the search warrant and evaluating those items for

6    privilege before determining whether to turn them over to the

7    Investigation Team.

8         5.    This is the first request for an extension.         The current

9    deadline by which the government must complete its review of the

10   SUBJECT DIGITAL DEVICES is December 17, 2018.

11        6.    Based on information provided to me by agents and an

12   Assistant United States Attorney assigned to the Privilege Review

13   Team, 1 I understand that, with respect to the two Apple iPhones, the

14   FBI sent these devices to the Orange County Regional Computer

15   Forensics Laboratory (“OCRCFL”) on or about July 17, 2018, in order

16   to unlock or decrypt these passcode-protected devices.          To date, the

17   OCRCFL has not been able to unlock the black Apple iPhone and efforts

18   to do so using resources available to the OCRCFL are continuing.

19   With respect to the white Apple iPhone, the device was successfully

20   unlocked on or about September 5, 2018, and data was downloaded from

21   the device on or about September 11, 2018.        The data downloaded from

22   the white iPhone totaled approximately 22.13 gigabytes.           The

23   Privilege Review Team has begun a search of this downloaded data, but

24   has not yet completed this review.

25

26
          1 Because the privilege review process set forth in the warrant
27   as a precondition to the Investigation Team receiving any responsive
     items has not been completed, the Privilege Review Team has not given
28   me any information regarding the substance of any materials on the
     SUBJECT DIGITAL DEVICES.
                                        2
     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 5 of 6 Page ID #:259



1         7.    With respect to the Apple MacBook laptop computer, this

2    device was successfully decrypted by the FBI on or about November 13,

3    2018, and review of the data present on the device began on or about

4    November 27, 2018.    Data recovered from the MacBook laptop computer

5    included approximately 2,539 video files, 84,790 graphics files,

6    1,244 emails, a total of approximately 383,486 document files, as

7    well as three disk images and approximately 3,627 archives.           Of these

8    files, the Privilege Review Team has to date reviewed approximately

9    one-third of the email files.      The Privilege Review Team has also

10   reviewed the three disk images and the archives to the extent the

11   team is able to do so based on technical capabilities.

12        8.    For the following reasons, the government is requesting an

13   additional 180 days to complete its review of the SUBJECT DIGITAL

14   DEVICES:

15              a.    The forensic review of digital devices is time

16   consuming.   Agents cannot simply turn on computers and review their

17   contents because merely turning on a computer and reviewing its

18   contents changes the data on the computer.        Specialized computer

19   software is therefore needed to ensure that evidence remains in a

20   pristine and usable condition, and is not affected by the review

21   process.   The review also must be conducted by agents who have

22   received specialized training to ensure that the review is done

23   thoroughly and in a forensically sound fashion.         This process takes

24   substantial time.

25              b.    The SUBJECT DIGITAL DEVICES contain a large quantity

26   of data, including many thousands of files of various types.           The

27   iPhone that has been decrypted, for example contained over 22

28   gigabytes of data.    Based on my experience with digital devices, I

                                            3
     Case 2:18-mj-01577-DUTY Document 3 Filed 12/14/18 Page 6 of 6 Page ID #:260



1    know that one gigabyte could hold the contents of about ten yards of

2    books on a shelf.    One hundred gigabytes could hold an entire library

3    floor of academic journals.

4                c.   A search of the contents of the black iPhone has not

5    commenced because efforts to decrypt the device are ongoing, and more

6    time is needed to successfully access the data on the device.            The

7    searches of the white iPhone and the MacBook laptop have commenced,

8    but only after a substantial delay due to efforts to decrypt those

9    devices, and review of these devices by the Privilege Review Team has

10   not yet been completed.     Moreover, because of the need to conduct a

11   privilege review of all of the items responsive to the categories

12   detailed in Attachment B of the warrant, which may require submitting

13   items to an Assistant United States Attorney on the Privilege Review

14   Team, and/or submitting items to the court for judicial determination

15   of the existence of a privilege for certain items, I believe the two-

16   stage review process will require substantial more time to complete,

17   as it entails review of the 22.13 gigabytes of data from the white

18   iPhone and the even greater volume of data from the MacBook laptop

19   computer.    For this reason, the government is requesting an extension

20   of 180 days in order to complete the search under the procedures set

21   forth in the warrant.

22        I declare under penalty of perjury under the laws of the United

23   States of America that the foregoing is true and correct.

24   DATED: December 14, 2018

25                                               /s/ Max B. Shiner
                                                MAX B. SHINER
26

27

28

                                            4
